STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
KANETHA GLOVER,                                                                   February 23, 2018
                                                                             EDYTHE NASH GAISER, CLERK
Claimant Below, Petitioner                                                   SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

vs.)   No. 17-0861 (BOR Appeal No. 2051924)
                    (Claim No. 2016016063)

RALEIGH COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Kanetha Glover, by Reginald Henry, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Raleigh County Board of Education,
by T. Jonathan Cook, its attorney, filed a timely response.

       The issue on appeal is the compensability of Ms. Glover’s claim for workers’
compensation benefits. On January 19, 2016, the claims administrator denied Ms. Glover’s
claim. The Office of Judges affirmed the claims administrator in its April 12, 2017, Order. The
Order was affirmed by the Board of Review on August 28, 2017. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Glover worked as a cook for Raleigh County Board of Education. On December 21,
2015, she had an asthma attack while walking through the cafeteria. Ms. Glover attributed the
asthma attack to fumes and dust from vinyl tile that was being removed. The use of her inhaler
helped, but due to continued difficulty breathing, she sought treatment in the emergency room at
Raleigh General Hospital. A chest x-ray revealed no active cardiopulmonary process or
abnormalities. Ms. Glover was diagnosed with bronchitis.

       On January 3, 2016, Ms. Glover experienced another asthma attack when she was putting
food in the kitchen. Ms. Glover attributed the asthma attack to the fumes caused by the removal
                                                1

of the vinyl tile. Ms. Glover was treated in the emergency room at Raleigh General Hospital and
diagnosed with an acute exacerbation of asthma. She was prescribed Albuterol and Prednisone.

        On January 5, 2016, Ms. Glover was seen by Kathy Gunter, D.O. Ms. Glover provided a
history of having experienced shortness of breath, wheezing, and coughing on December 21,
2015, after workers started pulling up tiles. She thought she may have been exposed to asbestos.
She recovered until January 3, 2016, when she developed the same symptoms again after
breathing fumes from the tile work. Dr. Gunter diagnosed unspecified asthma with acute
exacerbation and gave Ms. Glover an injection. On January 7, 2016, Ms. Glover was seen by
Gary Poling, M.D., her family physician. Dr. Poling diagnosed asthma and asthma exacerbation
secondary to dust at work. He prescribed Symbicort and Singulair.

       On January 15, 2016, an Indoor Environmental Assessment report was completed based
on samples collected on December 23, 2015. The testing detected three refrigerants, all of which
were well below the OSHA Permissible Exposure Limits. The claims administrator rejected the
claim on January 19, 2016, as Ms. Glover’s asthma was preexisting. This protest followed.

        Ms. Glover testified via deposition on July 20, 2016, that she worked as a cook at Park
Middle School for Raleigh County Board of Education. She was diagnosed with asthma in 2010
by Dr. Poling. In October of 2014, she filed a workers’ compensation claim alleging breathing
problems as the result of ceiling tiles being pulled off of the ceiling and insulation, dirt, and dust
dumped all over her body. She had an asthma attack and was unable to breathe. The claim was
held compensable. On December 21, 2015, she was moving trash from the kitchen to the
cafeteria when she started having difficulty breathing due to dust and fumes from tile being
removed in the cafeteria. She told her co-workers she was having an asthma attack and asked one
of them to get her inhaler. The use of the inhaler helped, but the principal advised her to go
home, which she did. When she arrived home, her husband told her she needed to go to the
hospital because of her difficulty breathing. She was given medication at the hospital and
advised to remain off of work until the tile in the cafeteria was finished. She had a flare-up on
January 3, 2016, when she went to the school to drop off products for the concession stand for a
game. Ms. Glover continued using the nebulizer until February of 2016. She reported no
additional symptoms and no problems performing her job duties.

        In a letter dated August 10, 2016, Dr. Hamon1 stated Ms. Glover’s initial date of injury
was in October of 2014, when she reported being exposed to insulation and asbestos. The second
exposure occurred on December 21, 2015, when Ms. Glover was exposed to fumes. She was
treated three times with the last date of treatment of January 2, 2016. In Dr. Hamon’s opinion,
Ms. Glover became symptomatic and had objective physical findings on examination following
the December of 2015 and January of 2016 exposures.

       The Office of Judges affirmed the claims administrator’s denial of the claim on April 12,
2017. It noted Ms. Glover’s preexisting diagnosis of asthma and previous occupational injury in
which she was covered in dust and insulation after ceiling tile was pulled down in October of

1
    Hamon is Dr. Gunter’s married name.
                                                  2

2014. However, the circumstances of exposure in December of 2015 and January of 2016
differed from that of 2014 as Ms. Glover was alone in the cafeteria and no active construction
was going on when she had the asthma attacks in 2015 and 2016. Additionally, the Indoor
Environmental Assessment conducted on December 23, 2015, was performed under similar
circumstances to those experienced by Ms. Glover on the two days she had the asthma attacks as
no active construction was going on at the time of the study. The Office of Judges found that Ms.
Glover submitted “ambiguous evidence” regarding causation. The treatment notes of Dr. Hamon
did not state the cause of the exacerbation of the asthma from a medical standpoint, but only
reiterated statements Ms. Glover made to Dr. Hamon regarding causation. The Office of Judges
found that the evidence showed Ms. Glover “suffered from an acute pulmonary event” on
December 21, 2015. Therefore, the Office of Judges found that Ms. Glover did not prove by a
preponderance of the evidence that she was injured at work.

        The Board of Review adopted the findings of fact and conclusion of law of the Office of
Judges and affirmed its Order on August 28, 2017. The Board of Review relied on Newsome v.
H. William Mattingly Corp., No. 13-0723 2014 WL 5068548 (W.Va. Oct. 7,
2014)(memorandum decision) and Bannister v. State Workmen’s Compensation Commissioner,
154 W.Va. 172, 174 S.E.2d 605 (1970) in finding that an aggravation of preexisting asthma is
not sufficient to constitute an occupational disease. In keeping with Newsome, it determined that
while Ms. Glover’s asthma may have been aggravated by the construction in her workplace, the
asthma was not caused by her work as required by West Virginia Code § 23-4-1(f) (2008).

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Ms. Glover experienced exacerbations of her preexisting
asthma on December 21, 2015, and January 3, 2016, from which she fully recovered. According
to her own testimony, she no longer takes medications due to the exacerbations, and she is able
to fully perform her work duties. Ms. Glover failed to prove that either or both exacerbations
constituted an occupational injury or occupational disease. Therefore, her claim for workers’
compensation benefits was properly denied.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.




                                                3

ISSUED: February 23, 2018

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Menis E. Ketchum
Justice Allen H. Loughry II
Justice Elizabeth D. Walker




                                    4